Citation Nr: 0610843	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-08 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from May 1971 to August 1977.  
He also had a period of unverified service from June 1968 to 
May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at the Board.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the veteran indicated during his 
February 2006 hearing that he wished to raise claims of 
entitlement to service connection for hypertension and a 
kidney disorder, as secondary to his service-connected PTSD.  
A review of the claims file shows that service connection for 
these two disorders was denied on a direct basis by the RO in 
March 2003.  However, the claims were not evaluated as 
secondary to the veteran's PTSD.  These issues, therefore, 
are referred to the RO for all further appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
nightmares, irritability, depression, sleeplessness, 
avoidance, claustrophobia, and isolation, with a Global 
Assessment of Functioning (GAF) score between 38 and 61.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has, for the most part, not been 
demonstrated by the clinical evidence.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an April 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2002 statement of the case (SOC) and August 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the June 
2002 SOC contained the duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities, at 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2005).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The Board is aware of the veteran's valorous service in 
Vietnam, which is the basis for the grant of service 
connection for his PTSD.  Our assessment of the disability 
rating in this matter must be based upon the applicable 
criteria as they relate to the findings on medical 
evaluation.

With regard to the specific criteria necessary for a 70 
percent disability evaluation for PTSD, the Board notes that 
the veteran has demonstrated some occupational and social 
impairment.  With regard to work, there is some conflicting 
information in the record.  The veteran testified in August 
2004 before a Decision Review Officer at the RO and indicated 
that he had not worked in two-and-a-half years.  During his 
February 2006 Board hearing before the undersigned, the 
veteran indicated that he last worked in November 2002, in 
sales.  However, December 2002 and February 2003 VA 
outpatient records show that the veteran had recently 
relocated for a job.  In addition, the December 2003 VA 
examination report shows the veteran had not worked for three 
years due to his physical and emotional difficulties.  It is 
well-documented in the claims file that the veteran suffers 
from end stage renal disease.  However, even given the 
discrepancies in the veteran's reported job history, there is 
evidence of some occupational impairment.

With regard to social impairment, the veteran indicated that 
he had been married and divorced twice.  He had one grown 
daughter.  In February 2006, he described their relationship 
as "pretty good" since they lived long distance.  He also 
described their relationship as good during a July 2002 
outpatient session.  He further indicated in August 2004 and 
February 2006 that he had two friends, one of whom was a 
roommate.  He even stated that he got along well with his ex-
wife, now that they were divorced.  However, the veteran did 
indicate that he avoided most social situations and disliked 
crowds.  Therefore, the Board finds that the veteran has at 
least some social impairment.  However, with regard 
specifically to family relations, the veteran indicated he 
had a pretty good relationship with his only daughter and got 
along well with his ex-wife.  He has no brothers or sisters, 
and his parents are deceased.

There is no evidence of impairment to the veteran's judgment.  
Indeed, judgment and insight were noted to be fair in a 
December 2002 VA outpatient record, "pretty good" in the 
December 2003 VA examination report, good in an August 2005 
VA hospitalization report, and fair in an August 2005 VA 
outpatient report.

Similarly, the veteran's thinking has never been shown to be 
impaired.  Specifically, his thinking was described as goal-
directed in the May 2000 and February 2001 VA examination 
reports.  Additionally, a December 2002 VA outpatient record 
indicated he had no psychotic symptoms.  The December 2003 VA 
examination report noted his thinking was clear, coherent, 
goal directed, and logical.  He had no obsessions, 
compulsions, delusions, or hallucinations at that time.  More 
recently, his thinking was described as logical and goal 
directed in a May 2005 VA outpatient record, and there was no 
evidence of thought disorder, as noted in an August 2005 VA 
hospitalization report.

With regard to the veteran's mood, it has often been shown to 
have been impaired throughout his treatment history.  Indeed, 
while a January 1999 VA outpatient record shows his affect 
was appropriate, his mood was noted to be irritable in the 
May 2000 and February 2001 VA examination reports.  February 
2001 VA hospitalization reports showed his mood was 
constricted, sad, and depressed on admission but normal upon 
discharge.  More recently, the veteran's mood was slightly 
depressed during a July 2002 VA outpatient session and mildly 
depressed during a December 2002 VA outpatient session.  The 
December 2003 VA examination report described his mood as 
overall depressed, with bouts and periods of depression.  The 
veteran's mood was described as appropriate in May 2005, but 
depressed in August 2005.  Given this treatment history, the 
Board does find that there is some impairment in the 
veteran's mood.

As to the specific symptomatology associated with a 70 
percent evaluation for PTSD, the veteran has nearly 
consistently denied suicidal ideation.  Specifically, he 
denied it in January 1999, May 2000, November 2000, February 
2001, July 2002, December 2002, December 2003, and August 
2005 VA outpatient records and examination reports.  A single 
February 2001 private hospitalization report noted the 
veteran did have suicidal ideation.  However, the Board 
points out that the February 2001 VA outpatient record, dated 
only a few days later, showed no suicidal ideation.  
Therefore, the Board concludes that the majority of the 
evidence shows the veteran does not demonstrate suicidal 
ideation.

The veteran has never demonstrated obsessional rituals that 
interfered with routine activities.  He specifically denied 
having them during his August 2004 hearing, and the May 2000 
VA examination noted that he functioned well with his 
activities of daily living.  Therefore, there is no evidence 
that the veteran demonstrated any obsessional rituals.

Similarly, the veteran's speech has never been shown to be 
intermittently illogical, obscure, or irrelevant.  In fact, 
it has never been shown to be illogical, obscure, or 
irrelevant at any time.  As noted above, the veteran's 
thinking was consistently described as logical.  
Additionally, his speech was noted to have normal rate in 
January 1999, May 2000, February 2001, July 2002, and 
December 2002.  Therefore, the Board finds that the veteran 
has not demonstrated this type of impairment in his speech.

With regard to near continuous panic or depression affecting 
the veteran's ability to function independently, 
appropriately, and effectively, as noted above, the veteran 
has certainly demonstrated ongoing depression.  He was 
diagnosed with chronic depression of moderate severity in 
October 2000.  It was described as recurrent depression in 
July 1999.  While the veteran testified in February 2006 that 
he experienced palpitation when he found himself closed in a 
small space, none of the medical evidence of record shows a 
diagnosis of panic attacks.  Therefore, while the veteran has 
shown a depressed mood on most occasions, the Board finds a 
lack of evidence to show that it affected his ability to 
function independently, appropriately, and effectively.

As to impaired impulse control, the veteran noted that he was 
easily angered in January 1999.  He complained of 
irritability and outbursts of anger in August 2005.  He also 
testified in February 2006 that he expressed anger in his 
previous marriage and abused his ex-wife.  He noted that the 
most recent time he experienced impaired impulse control was 
in September 2003, when he assaulted someone and spent the 
weekend in jail.  Therefore, the Board finds that the veteran 
has demonstrated some isolated impaired impulse control.

Throughout his treatment history, the veteran has always been 
described as oriented.  Specifically, this was the case in 
May 2000, February 2001, December 2002, December 2003, May 
2005, and August 2005.  Therefore, there is no evidence that 
the veteran has demonstrated spatial disorientation.

Likewise, the veteran has consistently demonstrated neat and 
appropriate personal appearance and hygiene.  This was noted 
in January 1999, December 2002, December 2003, May 2005, and 
August 2005.  Therefore, there is no impairment in this area.

The veteran has indicated that he had difficulty adapting to 
a stressful environment.  Specifically, he noted that he did 
not like crowds or small spaces.  In addition, while he 
interacted normally with clients, whom he met once or twice, 
he had difficulty with co-workers, with whom he often 
interacted.

Finally, the Board finds that the veteran has not 
demonstrated an inability to establish and maintain effective 
relationships.  Specifically, we point to the veteran's 
relationship with his daughter, his roommate, and at least 
one other friend.  While this represents a small social 
circle, it does show that the veteran is able to maintain at 
least a few relationships.  In addition, the extensive mental 
health history shown in the veteran's claims file indicates 
that he has been able to comply with the recommendations of 
mental health professionals and maintain effective 
relationships with them, as he testified that his PTSD 
symptoms lessened during treatment.

In summary, the veteran has shown some occupational and 
social impairment with deficiencies in work and mood, and has 
demonstrated depression and some impaired impulse control.  
However, the vast majority of the symptoms associated with a 
70 percent disability evaluation for PTSD are not shown in 
the medical evidence of record.  The veteran's primary 
symptoms are sleeplessness, nightmares, claustrophobia, 
isolation, avoidance, depression, and irritability.

The veteran's GAF scores have ranged from 61 in July 2002 to 
38 in August 2005.  His most recent VA examination report, 
dated in December 2003, shows a GAF score of 45-55.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 
31-40 represents some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of 41-50 denotes serious symptoms or 
serious impairment in social or occupational functioning.  A 
GAF score of 51-60 represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  It is wholly appropriate for 
adjudicators to look to these scores in evaluating 
psychiatric disability, since the evaluation of such 
disabilities involves the application of the Rating Schedule, 
which in turn is based upon average impairment of earning 
capacity.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

The Board recognizes the veteran's wide-ranging assigned GAF 
scores.  We note that his recent assignment of 38 in August 
2005 was given upon admission to a hospital.  We also note 
that the veteran does not demonstrate most of the 
requirements of a GAF score of that level, including 
impairment in reality testing or communication and major 
impairment in family relations, judgment, or thinking.  
Therefore, we find that the veteran's assigned GAF scores are 
consistent with the 50 percent evaluation of his PTSD.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  Moreover, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations at any time since the veteran 
filed his claim and appeal.  See 38 C.F.R. § 4.130, DC 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

The Board acknowledges the concerns expressed by the veteran 
during his August 2004 RO hearing.  He indicated that he had 
several suicide attempts just after separation from service, 
he had additional stressors from service that he had not and 
would not describe, and he had physical problems.  With 
regard to the suicide attempts and additional stressors, the 
Board points out that the veteran has already been awarded 
service connection for PTSD.  Thus, at issue in this decision 
is his current level of disability.  Therefore, while there 
may be information of which the RO was not aware many years 
ago, it is not pertinent to determine the present level of 
his PTSD.  With regard to his physical problems, as noted in 
the Introduction above, these are referred to the RO for 
further development.

Finally, we note that the veteran's representative indicated 
during his August 2004 hearing that the VA examiner had not 
reviewed his claims file during his most recent examination 
in December 2003.  The Board does appreciate the 
representative's advocacy on behalf of the veteran.  However, 
as stated above, it is the veteran's present level of 
disability that is at issue.  Having more recent probative 
evidence, therefore, we conclude that an additional 
examination will not be afforded on that basis alone.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 50 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the vast majority of the symptoms necessary to 
support a 70 percent rating are essentially missing from the 
objective medical evidence of record.  The Board concludes 
that a rating in excess of 50 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).


Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
staged rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in March 1999, has his PTSD been more 
disabling than as currently rated under this decision.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


